Citation Nr: 0202359	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  97-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $14,625.74.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
In September 1996, the Roanoke, Virginia, Regional Office 
(RO) proposed to retroactively terminate payment of the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits as of February 1, 1993 based upon her 
receipt of unreported earned income for the years 1993, 1994, 
and 1995.  In November 1996, the RO effectuated the proposed 
termination and made other adjustments to the appellant's VA 
improved death pension benefits.  In December 1996, the 
appellant was informed in writing of the overpayment of VA 
improved death pension benefits in the amount of $14,625.74 
and both her appeal and waiver rights.  In December 1996, the 
appellant requested a waiver of the overpayment in the 
calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $14,625.74.  In June 1999, 
the Board remanded the appellant's claim to the RO for 
additional action.  In August 2000, the Board remanded the 
appellant's claim to the RO for additional action.  The 
appellant has been represented throughout this appeal by the 
Virginia Department of Veterans Affairs.  

The Board observes that while the appellant initially 
questioned the creation of the debt, the case was remanded in 
order to provide the appellant an audit and to afford the 
appellant the opportunity to submit evidence in support.  It 
appears that she no longer disputes the creation of the 
indebtedness.  Therefore, the issue of the creation of the 
debt is not before the Board at this time.  See Shaper v. 
Derwinski, 1 Vet. App. 430 (1991).  This decision will be 
confined to the question of whether recovery of the 
indebtedness may be waived.


FINDINGS OF FACT

1.  The appellant was overpaid VA improved death pension 
benefits in the amount of $14,625.74 due to her failure to 
promptly and accurately inform the VA of her receipt of 
earned income.  

2.  VA was not at fault in the creation of the overpayment.  

3.  Recovery of the overpayment would result in some 
financial hardship to the appellant.  

4.  The appellant is not currently in receipt of VA benefits; 
recovery of the overpayment would not defeat the purpose for 
which benefits were intended.  

5.  The appellant was awarded benefits to which she was not 
legally entitled and failure of the appellant to make 
restitution would result in an unfair gain to her.  

6.  The appellant did not relinquish any valuable right or 
incur a legal obligation in reliance on her receipt of VA 
improved death pension benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of VA improved death pension 
benefits in the amount of $14,625.74 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment of VA improved death pension benefits, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The appellant 
has not identified any relevant documentation which has not 
been incorporated into the record.  There remains no issue as 
to the substantial completeness of the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  The VCAA since has been codified at 38 
U.S.C. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001), and 
the implementing regulations are found at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126).  The appellant has been advised 
by the statement of the case and the supplemental statement 
of the case of the evidence that would be necessary to 
substantiate the claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  

The appellant has been advised by the statement of the case 
and the supplemental statements of the case of the evidence 
that would be necessary for her to substantiate her claim.  
The Board remand instructions and the RO's notices to the 
appellant requested that she submit accurate and complete 
financial information to allow for a thorough assessment of 
her financial status during all relevant periods.  The 
appellant failed to comply with the requests.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

In January 1993, the RO awarded VA improved death pension 
benefits to the appellant effective as of March 1, 1992 upon 
her reported receipt of no income.  In her February 1994 
Improved Pension Eligibility Verification Report (Surviving 
Spouse with No Children), (VA Form 21-0518), the appellant 
reported that she received gross wages of $120.00 during the 
period from February 1, 1993 to January 1, 1994 and expected 
to receive $120.00 in gross wages during the period between 
February 1, 1994 to January 31, 1995.  In September 1996, the 
RO proposed to terminate the appellant's improved death 
pension benefits as of February 1, 1993 based upon her 
receipt of verified and previously unreported earned income 
of $6,515.00 in 1993; of $5,223.00 in 1994; and of $4,150.00 
in 1995.  In November 1996, the RO effectuated the proposed 
action.  In December 1996, the RO informed the appellant of 
an overpayment of VA improved death pension benefits in the 
amount of $14,625.74.  

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard will be applied when the facts and 
circumstances in an individual case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2001).  

In December 1996, the appellant requested a waiver of 
recovery of the overpayment in the calculated amount.  She 
stated that she needed her VA improved death pension benefits 
to live.  

In her January 1997 Financial Status Report (VA Form 
20-5655), the appellant concurrently reported that: she had 
been employed doing housework for an individual between 
December 30, 1994 and December 30, 1996; her total monthly 
income consisted of pension benefits of $474.00; and she had 
monthly expenses of $820.00.  She related that she had 
"always reported" her income.  She could no longer pay her 
debts.  

In her February 1997 notice of disagreement, the appellant 
advanced that: she had no means to repay the overpayment; 
collection of the debt would cause her extreme hardship and 
be contrary to the purpose of VA improved pension benefits; 
and she had not been unjustly enriched by the payments.  She 
stated that she was old; in poor health; and no longer able 
to work.  

In her August 1997 Appeal to the Board (VA Form 9), the 
appellant advanced that the veteran's death had caused her to 
experience extreme financial hardship and mental stress.  
These factors both necessitated that she work and prevented 
her from properly reporting her resulting income to the VA.  
She indicated that recovery of the overpayment would deprive 
her of the basic necessities of life.  

In a September 1997 written statement, the accredited 
representative asserts that: the appellant accurately 
reported her income for the years 1993 and 1994; it would be 
a financial strain for the appellant to repay the 
overpayment; the pension benefits were meant to provide the 
appellant and her family a minimal means of existence and to 
recover them would defeat that goal; and a waiver would not 
result in the any unjust enrichment.  The accredited 
representative stated that the appellant should not be 
required to have an extensive knowledge of VA laws and 
regulations.  

In her March 1998 Improved Pension Eligibility Verification 
Report (Surviving Spouse with No Children), (VA Form 21-
0518), the appellant reported that: she received private 
monthly pension benefits of $77.08; had gross wages of 
$1,300.00 during the period between January 1, 1997 and 
December 31, 1997; expected to receive no gross wages during 
the period between January 1, 1998 and December 1, 1998; and 
had no assets.  In her February 1999 Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children), (VA Form 21-0518), the appellant reported that: 
she received private monthly pension benefits of $77.08; had 
earned $2,700.00 in gross wages during the period between 
1997 and 1998; and had no assets.  

In her July 1999 Improved Pension Eligibility Verification 
Report (Surviving Spouse with No Children), (VA Form 21-
0518), the appellant reported that she received monthly 
Social Security Administration (SSA) benefits of $180.00 
"when she worked" and had no assets.  In a July 1999 
written statement, the appellant advanced that she provided 
for her two sons who were over the age of 18 and unemployed.  
She conveyed that she was not retired; suffered from 
arthritis, bronchitis, bursitis, and hypertension; and would 
soon "be on disability."  She stated that she could not 
live on $188.00 a month.  

In her February 2000 Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), (VA 
Form 21-0518), the appellant reported that she received gross 
wages of $1,300.00 during the period between January 1, 1999 
and December 31, 1999; expected to receive gross wages of 
$6,240.00 during the period between January 1, 2000 and 
December 31, 2000; received no other income; and had no 
assets.  In her June 2000 Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), (VA 
Form 21-0518), the appellant reported that she received 
private monthly pension benefits of $77.00; had gross wages 
of $7,490.00 during the period between January 1, 1999 and 
December 31, 1999; expected to receive gross wages of 
$7,800.00 during the periods between January 1, 2000 and 
December 31, 2000 and January 1, 2001 and December 31, 2001; 
and had no assets.  

A January 2001 written statement from the VA Regional Counsel 
notes that the appellant filed Chapter 13 bankruptcy in 
February 1999.  The case was subsequently dismissed by the 
bankruptcy court in November 1999.  The effect of the 
dismissal was to render it as if the case had not been filed.  

In her March 2001 Financial Status Report (VA Form 20-5655), 
the appellant reported that: she was currently employed; had 
a total monthly net income of $524.59; total monthly expenses 
of $805.00; and had no assets.  She reported that she had 
been adjudicated bankrupt and discharged from bankruptcy in 
1998.  

The Board has reviewed the probative evidence including the 
appellant's testimony and statements on appeal.  The 
appellant was clearly at fault in the creation of the 
overpayment of VA improved death pension benefits by reason 
of her failure to promptly and accurately notify the VA of 
her total earned income.  The Board observes that the 
appellant has provided numerous and conflicting statements as 
to her earned income and monthly expenses which essentially 
prevent an accurate assessment of her current financial 
picture from being made.  While she reported suffering from 
several physical disabilities which have or will soon render 
her eligible for disability benefits, the record is devoid of 
any objective evidence of such disabilities or the award of 
disability benefits.  Given the conflicting reports 
concerning income, it is difficult to accurately assess 
whether recovery of the overpayment would result in financial 
hardship.  However, giving her the benefit of the doubt, it 
is concluded that recovery of the overpayment would result in 
some financial hardship to the appellant.  

Nevertheless, the question of fault and the other factors in 
the equity and good conscience standard tend to support a 
denial of her waiver request.  Therefore, the Board concludes 
that the appellant's fault in failing to provide accurate 
financial information outweighs the element which supports a 
waiver.  She certainly had no legal entitlement to pension 
given her income; therefore, failure to insist upon recovery 
would result in unjust enrichment.  Further, she is not 
currently in receipt of pension due to excessive income; 
thus, it may not be concluded that recovery of the 
overpayment would defeat the purpose of the pension program.  
Upon application of the aforementioned authorities to the 
instant appeal, the Board concludes that recovery of the 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver of recovery of 
the overpayment of VA improved death pension benefits to the 
appellant in the amount of $14,625.74 is denied.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $14,625.74 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

